DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 24, 25, 27, and 28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stitt et al. (US Patent No. 9794753).

As to claims 16 and 24, Stitt teaches a system for obtaining sensor information to locate a plurality of portable devices (fig. 1 and abs, monitor devices may sense characteristic information about the signal from the portable device, and determine location of the portable device), said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a second controller device operable to communicate with a second portable device via a second channel over a second communication link (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a communication supervisor configured to direct communications (fig. 1, #160, col. 5, lines 36-42, command any type of communication); a plurality of sensor devices (fig. 1, #120), each of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications transmitted via the first communication link and the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications); and a locator operable to determine location information about the first portable device based on the sensed characteristic obtained with respect to communications on the first communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52), the locator operable to determine location information about the second portable device based on the sensed characteristic obtained with respect to communications on the second communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52).  
As to claim 17, Stitt teaches wherein the communication supervisor is configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link (fig. 1, fig. 5, col. 5, lines 32-44, control communications).  
As to claim 18, Stitt teaches wherein the communication supervisor is the first controller device (fig. 1, fig. 5, col. 5, lines 61-67, Although the equipment control 160 is depicted separate from a fixed position device, it should be understood that the equipment control 160 may be incorporated into the fixed position device, such as the master device 110).  
As to claim 19, Stitt teaches wherein the communication supervisor is configured to A) instruct the first and second controllers and/or at least one sensor of the plurality of sensor devices criteria -65-for selection of or a command to monitor a portable device of the plurality when there is a conflict (fig. 1, fig. 5, adjusting one or more parameters to substantially avoid or mitigate fading effects); or B) instruct the first and second controllers and/or at least one sensor of the plurality of sensor devices to determine independently which portable device of the plurality to monitor when there is a conflict (fig. 1, col. 12, lines 1-5, the controller 112 may have the communication schedules for the links in memory, and may control the schedules to substantially minimize timing conflicts or resource conflicts in master device 110 or the monitor devices 120).  
As to claims 20 and 28, Stitt teaches wherein the first and second channels are the same (fig. 1, #140 for plurality of portable devices). 
As to claim 25, Stitt teaches comprising: directing the first controller device to communicate with the first portable device using the first communication channel during a first time period (fig. 1, fig. 5, col. 25, lines 38-45, during the communication window, the monitor device 120 may look, monitor, or sniff for communications on the identified communication channel.  As discussed herein, the primary communication link 140 may involve communications over more than one communication channel.  The timing information may identify to the monitor device 120 which communication channel to monitor for a given time period or window); and directing the second controller device to communicate with the second portable device using the second communication channel during a second time period (fig. 1, fig. 5, col. 25, lines 38-45, during the communication window, the monitor device 120 may look, monitor, or sniff for communications on the identified communication channel.  As discussed herein, the primary communication link 140 may involve communications over more than one communication channel.  The timing information may identify to the monitor device 120 which communication channel to monitor for a given time period or window).  
 As to claim 27, Stitt teaches comprising: communicating between the first controller device and a first plurality of portable devices via the first communication link, wherein the first plurality of portable devices includes the first portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); and communicating between the second controller device and a second plurality of portable devices via the second communication link, wherein the second plurality of portable devices includes the second portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, 21-23, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitt et al. (US Patent No. 9794753) in view of Licul (US Publication 20080307025).

As to claim 1, Stitt teaches a system for obtaining sensor information to locate a plurality of portable devices (fig. 1 and abs, monitor devices may sense characteristic information about the signal from the portable device, and determine location of the portable device), said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link, wherein the plurality of portable devices includes the first portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a second controller device operable to communicate with a second portable device via a second communication channel over a second communication link, wherein the plurality of portable devices includes the second portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); a communication supervisor configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link (fig. 1, #160, col. 5, lines 36-42, command any type of communication) and a plurality of sensor devices (fig. 1, #120), each sensor device of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications of the first communication link and the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications). Although, Stitt further mention that the master device 110 may be communicating with more than one portable device 10.  The timing information may also identify which portable device 10 is associated with each communication window so that the monitor device 120 may track or monitor multiple portable devices 10 with a single radio or communication interface 124. It should be understood that the monitor device 120 is not limited to configurations with a single radio, and that the communication interface 124 may include one or more radio interfaces (see col. 25, line 62- col. 26, line 4, i.e. multiple portable devices simultaneously communicating with the master device). However, Stitt fails to explicitly mention that a communication supervisor configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link such that simultaneous communications over the first communication link and the second communication link occur over at least one of different channels and different times.
In an analogous field of endeavor, Licul teaches a communication supervisor (fig. 1, #16, and pp0007, commands and control upstream and downstream communications) configured to direct the first controller device and the second controller device to communicate via the first communication link and the second communication link (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C) such that simultaneous communications over the first communication link and the second communication link occur over at least one of different channels and different times (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 2, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches comprising a locator operable to determine a location of the first portable device relative to the plurality of sensor devices based on the sensed characteristic obtained with respect to communications of the first communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52), the locator operable to determine a location of the second portable device relative to the plurality of sensor devices based -61-on the sensed characteristic obtained with respect to communications on the second communication link (fig. 1, col. 12, lines 58-62, monitor device 120 may transmit to the master device 110 signal characteristic information about the sniffed communications with the portable device 10, facilitating determining a location of the portable device 10, and col. 39, lines 50-52).  
As to claim 3, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the sensed characteristic obtained by each sensor device of the plurality of sensor devices is associated with the first portable device based the communications analyzed for the sensed characteristic being associated with the first communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications), and wherein the sensed characteristic obtained by each sensor device of the plurality of sensor devices is associated with the second portable device based the communications analyzed for the sensed characteristic being associated with the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications).
As to claim 4, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further mention that the primary communication link 140 may involve communications over more than one communication channel.  The timing information may identify to the monitor device 120 which communication channel to monitor for a given time period or window (see col. 25, lines 40-45). However does not explicitly mention wherein the communication supervisor directs the first controller device to conduct communications via the first communication link at a time different from communications transmitted during the second communication link between the second controller device and the second portable device.
In an analogous field of endeavor, Licul teaches wherein the communication supervisor directs the first controller device to conduct communications via the first communication link at a time different from communications transmitted during the second communication link between the second controller device and the second portable device (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 5, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein: the first controller device is operable to communicate via the first communication link with a first plurality of portable devices from among the plurality of portable devices; the first plurality of portable devices including the first portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices); the second controller device operable to communicate via the second communication link with a second plurality of portable devices from among the plurality of portable devices; and the second plurality of portable devices including the second portable device (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices).  
As to claim 6, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the sensed characteristic of communications obtained by each sensor device of the plurality of sensor devices is associated with at least one of the first plurality of portable devices based on the communications analyzed for the sensed characteristic being associated with the first communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications), and wherein the sensed characteristic obtained -62-by each sensor device of the plurality of sensor devices is associated with at least one of the second plurality of portable devices based the communications analyzed for the sensed characteristic being associated with the second communication link (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications).  
As to claim 7, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein: communications transmitted via the first communication link are transmitted via a first plurality of communication channels; the first plurality of communication channels includes the first communication channel (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices, and col. 10, lines 24-26, The communication system 100 may utilize one or more primary communication links 140 between the portable device 10 and a master device 110); communications transmitted via the second communication link are transmitted via a second plurality of communication channels; and the second plurality of communication channels includes the second communication channel (fig. 1, #110, col. 9, lines 28-30, A communication system 100 distributed in this manner may enable real-time location of a plurality of portable devices 10 and col. 39, lines 50-52, the portable device 10, according to one embodiment, may establish a plurality of respective communication links with a plurality of fixed position devices, and col. 10, lines 24-26, The communication system 100 may utilize one or more primary communication links 140 between the portable device 10 and a master device 110).  
As to claim 8, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the first and second channels are the same (fig. 1, #140 for plurality of portable devices).  
As to claim 9, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. However fails to explicitly mention wherein the first controller device and the second controller device communicate simultaneously, wherein simultaneous communications are transmitted via the first and second plurality of communication channels such that simultaneous communication via the same communication channel is avoided.  
In an analogous field of endeavor, Licul teaches wherein the first controller device and the second controller device communicate simultaneously, wherein simultaneous communications are transmitted via the first and second plurality of communication channels such that simultaneous communication via the same communication channel is avoided (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).  
As to claim 10, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein: each sensor device of the plurality of sensor devices includes a plurality of radios (fig. 5, col. 12, lines 13-15, For instance, the monitor device 120 may include one or more processors (controllers 122) and one or more antennas and transmit and receive radios); each radio of the plurality of radios is operable to obtain the sensed characteristic of communications received via a selected communication channel (fig. 1, col. 8, line 57- col. 9, line 15, and col. 12, lines 5-25, monitor communications from the portable device 10 to the master device 110.  In this way, the wireless communication interface 124 of the monitor device 120 may "monitor", "spy" on, or "sniff" communications from the portable device 10.  The term "monitor", "spy" on, or "sniff" in the present disclosure means to detect one or more signal characteristics of the communications); and the plurality of radios of each sensor device of the plurality of sensor devices enable simultaneous sensing of communications transmitted via different communication channels (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 11, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein:  -63-the each sensor device of the plurality of sensor devices includes a plurality of radios; each radio of the plurality of radios is operable to obtain the sensed characteristic of communications received via a selected communication channel (fig. 5, col. 12, lines 13-15, For instance, the monitor device 120 may include one or more processors (controllers 122) and one or more antennas and transmit and receive radios); and the plurality of radios of each sensor device of the plurality of sensor devices enable simultaneous sensing of communications transmitted via the same communication channel (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 12, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the selected communication channel utilized by a first radio of the plurality of radios is included in the first plurality of communication channels (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49), and wherein the selected communication channel utilized by a second radio of the plurality of radios is included in the second plurality of communication channels (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 13, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the communication supervisor is the first controller device (fig. 1, fig. 5, col. 5, lines 61-67, Although the equipment control 160 is depicted separate from a fixed position device, it should be understood that the equipment control 160 may be incorporated into the fixed position device, such as the master device 110), and wherein the first controller device and the second controller device are configured to communicate with each other via a third communication link (fig. 1, col. 7, lines 4-6, where A and B fixed position devices communicate with one another using any available wired or wireless communications link); and wherein the first communications link includes multiple connections with a connection for each of the first plurality of portable devices, wherein the connection for the first portable device is independent of other connections shared on the first communication link with other portable devices of said first plurality (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49), wherein the second communications link includes multiple connections with a connection for each portable device of the second plurality of portable devices, wherein the connection of the second portable device is independent of other connections shared on the second communication link with other portable devices of the second plurality (fig. 5, col. 12, lines13-15, and col. 23, lines 27-33, the primary communication link 140 may utilize m communication connections for exchanging information between the portable device 10 and the master device 110.  Each of the m secondary connections may communicate n/m connection events per second such that the connection events are distributed among multiple communication channels, and col. 11, line 49).  
As to claim 14, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the plurality of sensor devices are operable to communicate via the third communication link, and the third communication link is a wired communication link separate from the first and second communication links (fig. 1, col. 7, lines 4-6, where A and B fixed position devices communicate with one another using any available wired or wireless communications link).  
As to claim 15, Stitt in view of Licul teaches the limitations of the independent claim as discussed above. Stitt further teaches wherein the first controller and the second controller are the same controller (fig. 1, fig. 5, col. 6, lines60-65, the role of the master device 110 in yet another embodiment may be performed by two or more fixed position devices simultaneously).  
As to claim 21, Stitt teaches the limitations of the independent claim as discussed above. Although, Stitt further mention that the master device 110 may be communicating with more than one portable device 10. The timing information may also identify which portable device 10 is associated with each communication window so that the monitor device 120 may track or monitor multiple portable devices 10 with a single radio or communication interface 124. It should be understood that the monitor device 120 is not limited to configurations with a single radio, and that the communication interface 124 may include one or more radio interfaces (see col. 25, line 62- col. 26, line 4, i.e. multiple portable devices simultaneously communicating with the master device). However, Stitt fails to explicitly show wherein the communication supervisor directs the first controller device and the second controller device to communicate respectively via the first and second communication links at different times, wherein each sensor device of the plurality of sensor devices is configured to obtain the sensed characteristic of communications during a first communication period with respect to the first communication link, wherein each sensor device of the plurality of sensor devices is configured to obtain the sensed characteristic of communications during a second communication period with respect to the second communication link.
In an analogous field of endeavor, Licul teaches wherein the communication supervisor directs the first controller device and the second controller device to communicate respectively via the first and second communication links at different times (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals), wherein each sensor device of the plurality of sensor devices is configured to obtain the sensed characteristic of communications during a first communication period with respect to the first communication link (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals, and pp0042, pp0044, sensor collects RSSI values), wherein each sensor device of the plurality of sensor devices is configured to obtain the sensed characteristic of communications during a second communication period with respect to the second communication link (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals, and pp0042, pp0044, sensor collects RSSI values). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 22, Stitt teaches the limitations of the independent claim as discussed above. Although, Stitt further mention that the master device 110 may be communicating with more than one portable device 10.  The timing information may also identify which portable device 10 is associated with each communication window so that the monitor device 120 may track or monitor multiple portable devices 10 with a single radio or communication interface 124. It should be understood that the monitor device 120 is not limited to configurations with a single radio, and that the communication interface 124 may include one or more radio interfaces (see col. 25, line 62- col. 26, line 4, i.e. multiple portable devices simultaneously communicating with the master device). However, Stitt fails to explicitly show that wherein the communication supervisor directs the first controller device and the second controller device to communicate via the first and second communication links simultaneously with different communication channels.
In an analogous field of endeavor, Licul teaches wherein the communication supervisor directs the first controller device and the second controller device to communicate via the first and second communication links simultaneously with different communication channels (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 23, Stitt further teaches wherein at least one sensor device of the plurality of sensor devices includes a plurality of radios to enable each sensor device of the plurality of sensor devices (fig. 1, col. 25, line 62- col. 26, line 4, monitor multiple portable devices 10 with a single radio or communication interface 124.  It should be understood that the monitor device 120 is not limited to configurations with a single radio, and that the communication interface 124 may include one or more radio interfaces). However, fails to explicitly mention or show to simultaneously receive communications via the first and second communication links at different communication channels.
In an analogous field of endeavor, Licul teaches to simultaneously receive communications via the first and second communication links at different communication channels (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).
As to claim 26, Stitt teaches the limitations of the independent claim as discussed above. Although, Stitt further mention that the master device 110 may be communicating with more than one portable device 10.  The timing information may also identify which portable device 10 is associated with each communication window so that the monitor device 120 may track or monitor multiple portable devices 10 with a single radio or communication interface 124. It should be understood that the monitor device 120 is not limited to configurations with a single radio, and that the communication interface 124 may include one or more radio interfaces (see col. 25, line 62- col. 26, line 4, i.e. multiple portable devices simultaneously communicating with the master device). However, Stitt fails to explicitly show that comprising: simultaneously communicating with the first and second portable devices respectively via the first controller device and the second controller device, wherein the first communication channel is different from the second communication channel during simultaneous communication; and simultaneously obtaining the sensed characteristic in each of the plurality of sensor devices with respect to communications via the first communication channel and the second communication channel.  
In an analogous field of endeavor, Licul teaches comprising: simultaneously communicating with the first and second portable devices respectively via the first controller device and the second controller device, wherein the first communication channel is different from the second communication channel during simultaneous communication (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals); and simultaneously obtaining the sensed characteristic in each of the plurality of sensor devices with respect to communications via the first communication channel and the second communication channel (fig. 1, pp0007, pp0035, PEDs 14A and 14B communicate with individual base receive stations or wireless sensors 12A, 12B and 12C, and pp0012, separation in time of the different signals, and pp0042, pp0044, sensor collects RSSI values). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Stitt with the teachings of Licul to achieve the goal of efficiently and reliably extracting information to determine location of communication devices while eliminating reflected multipath signals in a communication system (Licul, pp0002).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645